Per Curiam.

This court held, in the case of Wooster Freight Lines, Inc., v. Pub. Util. Comm. (1955), 163 Ohio St. 11, that “inability of a carrier to provide service to Ms shipper at rates substantially equivalent to that of other proffered carrier service constitutes a deficiency in service within the purview of the applicable statutes.”
Since that decision, the General Assembly has amended Section 4923.07, Revised Code (130 Ohio Laws 1163, effective October 14,1963), relative to granting contract carrier permits, by adding the provision that “the commission in making its decision shall not be governed solely by the matter of rates.” Thus, the General Assembly expressed an intention that lower rates, standing alone, should not be sufficient to support a finding of a deficiency in service that would justify the issuance of a permit.
Thus, the court is of the opinion that the order of the commission is neither unreasonable nor unlawful, and it is affirmed.

Order affirmed.

Taft, C. J., Zimmerman, Matthias, O ’Neihl, Herbert, SchheideR and BROwb, JJ., concur.